Citation Nr: 1307792	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-45 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right shoulder tendonopathy with degenerative joint disease (major) prior to April 13, 2011.

2. Entitlement to a disability rating in excess of 40 percent for right shoulder tendonopathy with degenerative joint disease (major) on and after April 13, 2011.

3. Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

Additionally, in a May 2011 rating decision, the RO granted an increased disability rating of 40 percent for right shoulder tendonopathy with degenerative joint disease (major) beginning April 13, 2011.  Because the increased rating assigned to the Veteran's service-connected right shoulder tendonopathy with degenerative joint disease (major) is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issues to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of entitlement to a disability rating in excess of 40 percent for right shoulder tendonopathy with degenerative joint disease (major) on and after April 13, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1. Prior to April 13, 2011, the Veteran's right shoulder tendonopathy with degenerative joint disease (major) was characterized by, at worst, external rotation to 85 degrees and internal rotation to 55 degrees.

2. The competent evidence of record indicates the Veteran's current left hip disability is related to active military service.


CONCLUSIONS OF LAW

1. Prior to April 13, 2011, the criteria for an initial disability rating of 20 percent, but no more, for right shoulder tendonopathy with degenerative joint disease (major) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010 (2012).

2. Resolving the benefit of the doubt in favor of the Veteran, a left hip disability was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in a  November 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  With respect to the issue of an initial disability rating in excess of 10 percent for right shoulder tendonopathy with degenerative joint disease (major) prior to April 13, 2011, the Veteran was provided a VA examination in January 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner reviewed the pertinent evidence of record and the Veteran's lay statements.  Additionally, the examination provided sufficient information to decide the issue on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  With regard to the issue of entitlement to service connection for a left hip disability, a VA examination was not required as medical questions presented by this issue were sufficiently satisfied by the evidence already of record.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 20.901 (2012); see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative asked the Veteran specific questions regarding his active duty service and the extent of any symptoms of and treatment for his disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims for service connection and for a higher disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Right shoulder tendonopathy with degenerative joint disease (major) prior to April 13, 2011

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2012), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent rating for his service-connected right shoulder tendonopathy with degenerative joint disease (major) under Diagnostic Codes 5201-5010.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated Diagnostic Code in this case indicates that traumatic arthritis (Diagnostic Code 5010) is the service-connected disorder and that limitation of motion of the arm (Diagnostic Code 5201) is a residual condition.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2012). 

Diagnostic Code 5201 provides a 20 percent rating when motion of the major arm is limited to shoulder level (90 degrees).  A 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating is provided for when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

The Veteran underwent VA examination in January 2010 in connection with his claim for entitlement to service connection for right shoulder tendonopathy with degenerative joint disease (major).  The Veteran reported on-going problems with his right shoulder disability since its onset in active duty.  He described persistent pain and stiffness with some weakness, catching, popping, and a mild decrease in range of motion.  Flare-ups could occur weekly, depending upon his activity level, which could last from hours up to one to two days with moderate severity, and overhead activity, activity against resistance, and repetitive activity involving the right shoulder joint precipitated flare-ups.  The Veteran reported that he had previously worked in the distribution center for his current employer; however, because the repetitive activity, lifting, and reaching required of that job resulted in increased flare-ups and subsequent difficulty in performing his occupational duties, he was currently working as a cashier in sales.  He denied any time lost from work or periods of complete incapacity over the past year as a direct result of his right shoulder disability.  On physical examination, there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  There was no loss of a bone or part of a bone, no recurrent shoulder dislocations, no inflammatory arthritis, and no joint ankylosis.  Range of motion findings demonstrated forward elevation from zero degrees to 175 degrees, with tenderness beginning at 165 degrees; abduction from zero degrees to 165 degrees, with tenderness beginning at 155 degrees; external rotation from zero degrees to 85 degrees, with tenderness beginning at 80 degrees; and internal rotation from zero degrees to 80 degrees, with tenderness beginning at 75 degrees.  There was some tenderness to palpation and the anterior and posterior aspects of the right shoulder.  The VA examiner also found that there was some increase in pain with repetitive use but no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  The VA examiner stated that he could not express any additional limitation due to repetitive use during a flare-up without resorting to mere speculation.  

X-ray examination revealed moderate glenohumeral degenerative joint disease and well corticated ossicle inferior to the glenohumeral joint, which the VA examiner found could represent an intra-articular loose body or accessory ossicle.  The acromioclavicular joint appeared normal, there was no fracture or dislocation, and soft tissues were unremarkable.  The VA examiner diagnosed right shoulder tendonopathy with degenerative joint disease and found the Veteran's disability had significant effects on his usual occupation.  Specifically, the Veteran's right shoulder disability caused problems with lifting and carrying, difficulty reaching, and pain.  As a result, he had been assigned different occupational duties.  The VA examiner also found the Veteran's right shoulder disability had a moderate effect on chores, exercise, sports, and recreation; a mild effect on traveling and driving; and no effect on shopping, feeding, bathing, dressing, toileting, or grooming.  

A May 2010 VA treatment record reflects range of motion measurements of flexion to 135 degrees, abduction to 110 degrees, external rotation to 95 degrees, and internal rotation to 55 degrees.  The VA physician noted the Veteran's passive range of motion was self-limiting and that his pain level stopped his movement.  There was no hard end feel.  Pain was at the subacromial space anterior, laterally and posteriorly, and the Veteran rated the pain as deep.  The VA examiner was unable to rate pain on manual muscle testing as the Veteran's efforts were poor.  The Veteran had cogwheeling resistance with bilateral testing and reported pain with resistance in any direction.  The Veteran reported right shoulder pain, difficulty sleeping, difficulty using the right upper extremity due to pain, and self-limited range of motion.  

An additional May 2010 VA treatment record reflects that the Veteran reported losing a well-paying job as a forklift operator as the result of his right shoulder pain.  He stated that his pain affected his overall well-being and that any activity or laying on the right side while sleeping made the pain worse.  The Veteran also reported that he used to enjoy jogging and biking but that the musculoskeletal pains now prevented those activities.  On physical examination, there was point tenderness on several areas in the right shoulder, and the VA physician noted the Veteran had difficulty raising the right shoulder above midline.  The Veteran was guarding his right shoulder and reluctantly engaged in extremes of motion testing.  

In June 2010, the Veteran stated his pain level was seven out of ten for most of the time, and although he was in no current distress, the VA physician commented that he might be stoic and not showing chronic pain.  Another June 2010 VA treatment record shows the Veteran reported continued severe pain in the right shoulder.

In his July 2010 Notice of Disagreement, the Veteran stated that he had constant, chronic right shoulder pain that made it very difficult to work.  He asserted that he had missed many days of work and that as a result, he might have to stop working. 

Upon review of the evidence, the Board finds a 20 percent rating is warranted for the Veteran's right shoulder tendonopathy with degenerative joint disease (major) prior to April 13, 2011.  Here, the evidence demonstrates the Veteran's symptoms included persistent pain and stiffness with some weakness, catching, popping, and mild decrease in range of motion.  Although range of motion measurements reflect forward elevation to 175 degrees and 135 degrees and abduction to 110 degrees and 165 degrees, the January 2010 VA examination shows external rotation limited to 85 degrees and internal rotation limited to 80 degrees, which are below shoulder level.  Additionally, internal rotation was limited to 55 degrees in May 2010.  Further, the June 2010 VA treatment record indicates the Veteran had difficulty raising the right shoulder above midline.  Moreover, the evidence shows the Veteran's right shoulder disability had significant effects on his usual occupation and that because of the associated problems with lifting and carrying, difficulty reaching, and pain, he had been assigned different job duties.  In fact, the Veteran reported that he had lost a well-paying job as the result of his right shoulder disability.  In this respect, the Board is cognizant that the Rating Schedule is meant to reflect the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Finally, a part that becomes painful on use, such as that described by the Veteran, must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Therefore, the Board finds a 20 percent rating is warranted for the Veteran's right shoulder disability prior to April 13, 2011.

Conversely, a rating in excess of 20 percent is not warranted as the evidence does not show the Veteran's range of motion was limited to midway between the side and shoulder level at any time during the period at issue.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The May 2010 VA record demonstrates that, at worst, internal rotation was limited to 55 degrees.  All other recorded measurements reflected motion limited to no less than 85 degrees, and the evidence does not indicate that the Veteran reported such limitation of motion. 

As demonstrated above, the Board has also considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  With respect to a disability rating in excess of 20 percent, the January 2010 VA examination reflects that the Veteran had some increase in pain with repetitive use; however, there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  In May 2010, the VA physician noted that the Veteran's passive range of motion was self-limiting and that his pain level stopped his movement.  However, range of motion findings reflected flexion from zero to 135 degrees, abduction from zero to 110 degrees, external rotation from zero to 95 degrees, and internal rotation from zero to 55 degrees.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a rating greater than 20 percent prior to April 13, 2011 is not warranted. 

Additionally, the Board has considered whether a higher rating is warranted under other diagnostic codes.  However, the treatment records and examinations do not demonstrate ankylosis of the scapulohumeral articulations, impairment of the humerus, or impairment of the clavicle or scapula as applicable to Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a.
  
Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a disability rating of 20 percent, but no more, for right shoulder tendonopathy with degenerative joint disease (major) prior to April 13, 2011 have been met.  However, because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt is not applicable for this period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of a right shoulder disability, but those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's right shoulder disability over the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Left Hip Disability

The Veteran asserts that he has a left hip disability that began during active duty.  He states that his left hip disability is related to jogging, walking, and climbing up hills with a heavy backpack.  The Veteran also asserts that he incurred a hip injury when he was repelling from a helicopter onto a ship and was unable to stop himself.  He reports that he hit his hip when he landed and heard a pop.  He contends that he did not seek treatment during active duty because he was young and was taught that he was supposed to be there for his fellow Marines and not go to sick call.  He also asserts that he did not receive treatment immediately following service because he was still young and did not believe his symptoms were severe enough to warrant care.  The Veteran testified that he finally went to a private physician in approximately 2007 when he became unable to perform his occupational duties and participate in activities he had previously enjoyed.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a left hip disability.

An August 2008 magnetic resonance imaging scan of the left hip shows an assessment of left hip joint osteoarthritis and minimal hip joint effusion.  There was no diffuse marrow edema, fracture, osteonecrosis, or collapse.  There was osteoarthritis of the left hip joint, with chondrosis and subchondral marrow changes and small marginal osteophytes.  There was minimal hip joint effusion and no paralabral ganglia.  The private physician found the origin of the hamstrings and insertion of the iliopsoas tendon were intact, the abductor cuff tendons were intact, and there were no iliopsoas or greater trochanteric bursitis.  The rectus femoris origin was normal, there was no muscle edema or atrophy, and there was no recent myotendinous junction tear.  There were otherwise no masses or fluid collections within the soft tissues.

A March 2009 private treatment record reflects a diagnosis of left hip degenerative joint disease.  An X-ray examination revealed end-stage left hip arthritis, which the private physician thought was due to an old pincer/cam deformity of the femoral head and neck.  The Veteran had virtually complete joint space loss, and there were reactive sclerotic changes.  Additional private treatment records dated from June 2009 to February 2010 reflect complaints of left hip pain and diagnoses of left hip degenerative joint disease.

A June 2010 VA treatment record indicates that a radiology report showed moderate to severe arthritis.  A July 2010 VA treatment record notes the Veteran had a history of avascular necrosis and degenerative joint disease of the left hip.  The Veteran reported that he had initially injured the left hip repelling from a helicopter and that he had pain for twenty years.  The assessment was left hip pain, with limited range of motion, and known degenerative joint disease and avascular necrosis in the left hip.  A September 2010 VA treatment record indicates the Veteran had left hip pain for the past several years that affected his daily activities.  

In support of his claim, the Veteran submitted an April 2011 letter from a private physician.  The private physician reported that he had reviewed the Veteran's available medical records and that he had been treating the Veteran since March 2009.  The private physician recorded the Veteran's statements regarding a repelling accident during active duty.  The private physician also reported that the accident had resulted in a tarsion type injury to the Veteran's left hip and that the Veteran had pain and discomfort for approximately one month, which then subsided.  The Veteran denied any other injuries involving his left hip.  The private physician stated that degenerative arthritis had developed in 2006 and opined that it was at least as likely as not that the Veteran's left hip arthritis was related to his active military service.  The private physician stated that based on his education and experience, he felt the injury to the hip and joint complex could manifest itself years later as degenerative hip arthritis.

First, the record reflects a current diagnosis of left hip degenerative joint disease, and as such, the Board finds the Veteran has established a current disability for the purpose of service connection.

With respect to an in-service injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a left hip disability.  However, the Board finds that the Veteran's contentions concerning an in-service repelling accident are consistent and credible, and nothing in the record contradicts the Veteran's statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).  Moreover, after a review of the Veteran's medical records and his statements regarding an in-service injury, the April 2011 private physician opined that it was at least as likely as not that the Veteran's left hip arthritis was related to his active military service.  

The Board notes that the evidence does not show that the private physician reviewed the Veteran's claim file.  However, when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Despite the absence of the claims file, the April 2011 letter reflects that the private physician was apprised of the Veteran's medical history of symptoms, and the Veteran's history of symptoms conveyed by the private physician is congruent with the evidence of record.  There are no conflicting medical opinions of record, and VA may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Moreover, the Board may not disregard a favorable medical opinion solely because it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In this case, the Board finds no reason to doubt the Veteran's credibility with respect to the incurrence of an in-service left hip injury and his symptomatology during and following active military service.  The Veteran's statements throughout this appeal as well as in the medical records are consistent.  As such, the April 2011 private opinion is adequate for purposes of determining service connection. 

Furthermore, throughout the pendency of the appeal, the Veteran has consistently asserted that he incurred a left hip injury during active duty and has experienced some symptoms since separation from service.  While lay persons generally are not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that the Veteran is competent to give evidence about what he has experienced; i.e., that he injured his left hip during an in-service repelling accident and that he has experienced pain since that time.  Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current left hip disability was incurred during active military service, and, thus, service connection is warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
ORDER

Entitlement to an initial disability rating of 20 percent, but no more, for right shoulder tendonopathy with degenerative joint disease (major) is granted prior to April 13, 2011.

Entitlement to service connection for a left hip disability is granted.


REMAND

Right shoulder tendonopathy with degenerative joint disease (major) on and after April 13, 2011

The Veteran last underwent VA examination in connection with his claim for entitlement to an increased disability rating for right shoulder tendonopathy with degenerative joint disease (major) in April 2011.  At the August 2012 Board hearing, the Veteran testified that his symptoms had increased in severity.  The Veteran asserted that his quality of life had continued to decline and that he had to change jobs because of his limited ability to perform manual labor.  He reported that he was unable to engage in previous recreational activities and perform daily tasks   He also testified that because of the continuous pain, his usage of pain medication had increased in the past year and a half.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the August 2012 testimony indicating an increase in the severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA joints examination to evaluate the current level of severity of his right shoulder tendonopathy with degenerative joint disease (major).  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  All ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  

The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted, as defined by DeLuca factors, must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  The examiner is also asked to comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  Furthermore, the examiner should state whether any pain associated with the right shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A complete rationale should be provided for any opinion or conclusion expressed.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3. When the development requested has been completed, readjudicate the issue of entitlement to a disability rating in excess of 40 percent for right shoulder tendonopathy with degenerative joint disease (major) on and after April 13, 2011.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


